Citation Nr: 0534319	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  03-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received, 
sufficient to reopen a claim for service connection for 
tinnitus of the veteran's right ear.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from October 1972 to May 1973.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in New York, New 
York, in March 2002, which found no new and material evidence 
had been submitted sufficient to reopen a claim for service 
connection for tinnitus of the right ear.  



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The Board's May 1998 decision found no new and material 
evidence to reopen the veteran's claim of service connection 
for tinnitus.  The veteran was notified of that decision and 
he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a tinnitus is cumulative or 
redundant, and/or is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The May 1998 decision, in which the Board found new and 
material evidence had not been submitted to reopen the claim 
for service connection for tinnitus, is final.  38 U.S.C.A. 
§§ 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. 
§ 20.1100 (2005).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for tinnitus in the 
right ear.  38 U.S.C. § 5108 (2003); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a May 2001 letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to establish a claim for service connection, including the 
need for new and material evidence to be submitted, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Additional 
VCAA notice letters, which provided the similar information, 
were issued in April 2004 and May 2005.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a May 2003 Statement of the Case 
(SOC), a June 2003 rating decision, a November 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  In 
a July 2004 correspondence, the veteran indicated "All 
evidence is in your possession."  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

With regard to the duty to assist to the extent it applies in 
new and material evidence cases, the information and evidence 
that have been associated with the claims file includes the 
veteran's service medical records, private medical records 
and opinions, and VA treatment records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); and Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background

The issue of entitlement to service connection for tinnitus 
was originally denied by a VA rating decision dated in August 
1974.  Addressing the merits of his claim for tinnitus and 
other ear conditions, the RO found that tinnitus existed 
prior to service, was not incurred in service, and was not 
aggravated by service beyond the normal progression of the 
disease.  The veteran did not appeal this decision and it is 
final.  38 C.F.R. § 20.302, 20.1103.  Following a March 1991 
RO denial, in an April 1992 decision, the Board found no new 
and material evidence had been submitted to reopen the 
veteran's claim.  A subsequent RO rating decision of December 
1992 also found no new and material evidence.  This decision 
was not appealed and is final.  Id.  In March 1995 the RO 
again denied reopening the claim, and the veteran appealed.  
In a May 1998 decision, the Board again found no new and 
material evidence sufficient to reopen the veteran's claim.  
There was no appeal from this decision and it is final.  38 
U.S.C.A. §§ 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 
C.F.R. § 20.1100 (2005).

Evidence of record at the time of the last prior denials 
included service medical records.  On his entrance 
examination the veteran reported a history of prior hearing 
loss.  Service medical records note the veteran was issued 
ear plugs on October 6, 1972. 

Service medical records further reveal treatment for an 
earache in November and December 1972.  During his December 
1972 visit, the veteran reported ringing in his right ear and 
he was diagnosed with otitis externa and otitis media.  His 
right tympanic membrane was retracted and a questionable 
cholesteatoma was observed.  The veteran was given and ear 
nose and throat consultation, where he reported ear surgery 
10 years prior to service.   In March 1973, the veteran 
attended another consultation for his ear problems, where he 
complained of an increase in tinnitus and a decrease in 
hearing in his right ear.  A history of drainage since 
December 1972 was noted, along with the veteran's prior 
mastoid operation.  Upon examination, a modified radical 
cavity with central perforation was noted in the right ear.  
An audiology evaluation indicated hearing loss in the right 
ear as well.

The Medical Board convened in April 1973 to address the 
veteran's condition.  The Medical Board noted the mastoid 
operation history, the history of intermittent drainage since 
that time and the long history of tinnitus present in the 
right ear.  The report cited the veteran's prior history of a 
right ear condition, found that hearing loss was noted upon 
entrance, and found the veteran to have a disqualifying 
defect at the time of enlistment.  He was diagnosed with 
conductive hearing loss, modified radical mastoid cavity and 
chronic otitis media with drainage, which was not incurred 
in, nor aggravated by a period of active service.  He was 
then discharged from service.

An August 1974 private treatment report noted a history of 
mastoid operation as a child.  The doctor opined that if the 
veteran was exposed to higher noises such as shooting, his 
hearing loss might be explained by that.  A June 1977 VA 
examination noted complaints of ringing in the veteran's ear.  

A psychiatric evaluation from May 1975 noted the veteran's 
history of playing the piano and drums after graduating from 
high school.  The examiner noted that the veteran experienced 
loud buzzing in his right ear and occasionally played loud 
music to drown this sound out.  He diagnosed the veteran with 
chronic otitis media.  A psychiatric evaluation in 1979 noted 
that the veteran occasionally worked as a musician in a rock 
band and participated in local drum and bugle corps.

Private treatment records receive in January 1991 dated from 
May 1988 to December 1990 note bilateral tinnitus.  A report 
in December 1989 noted the veteran presented to the physician 
"for lifelong tinnitus." A report dated in December 1990 
noted that the veteran had multiple medical problems 
including "severe tinnitus due to old ear injuries."

In a letter, forwarded by U.S. Representative David Martin 
and received September 1990, the veteran stated "prior to 
enlistment had mastoid operation on right ear with some 
tinnitus."  He argued that this condition was made worse by 
stress and heavy equipment noises in service.  

In an April 1992 decision, the Board noted the veteran's 
contention that tinnitus had its onset in service.  The Board 
determined that the additional evidence failed to show that 
the tinnitus was incurred in or aggravated by service.  The 
Board further noted that the veteran had told his private 
physician in 1989 that he had lifelong tinnitus, and that he 
had written his Congressman in 1990 that he had tinnitus 
prior to enlistment in service. 

Subsequently, a letter from G.W.F., M.D., received in August 
1992, indicated that exposure to heavy diesel operating 
equipment and other noises since 1973 could be a factor in 
the development of high frequency hearing loss and resultant 
tinnitus.  He also stated that tinnitus could be aggravated 
by extremely high decibel levels of noise.  A follow up 
letter received at this time indicated that G.W.F., M.D. 
could not answer the veteran's question as to "whether you 
would have developed tinnitus having not been exposed to 
heavy equipment."  He stated that heavy equipment noise 
exposure is a definite factor in the development of high 
frequency hearing loss and that tinnitus results from a high 
frequency hearing loss. 

A lay statement from S.D.M., received in April 1994, 
indicates that the veteran was exposed to loud machinery and 
that this exposure resulted in his tinnitus and discharge.  
Attached to this letter, the veteran submitted a statement 
that "I have never contended that my USMC service caused my 
tinnitus . . ..  I contend that [my tinnitus was] aggravated 
by my military service."

In testimony before the Board in November 1997, the veteran 
indicated that he had no history of tinnitus prior to service 
and that he was exposed to noise from heavy equipment and 
machinery during service.  In a May 1998 decision, the Board 
found that the veteran had not submitted new and material 
evidence sufficient to reopen the claim.  In rendering its 
decision, the Board considered the veteran's contention 
regarding noise exposure in service causing the tinnitus. 

Since the time of the prior final decision the veteran has 
submitted records from private and VA physicians, VA 
outpatient records, Social Security records, a letter from 
U.S. Representative John E. Sweeney, personal statements, and 
a copy of a previously submitted lay statement by S.D.M.  

In pertinent part, a January 2001 VA physician noted the 
veteran had complaints of tinnitus that the veteran felt was 
related to his service in the military, either precipitated 
by or worsened by activity or injury.  The physician stated 
that this was based on the veteran's complaints and history, 
and not the claims file.  

Records from private physician J.B., M.D., received in June 
2003, noted that he had treated the veteran since 1995 for 
various medical problems.  He stated that the veteran's main 
condition has been chronic tinnitus which began while 
operating heavy machinery in the Marines.  He stated that 
from the period from January to July 1973 the veteran was 
spending at least eight to ten hours per day around very loud 
diesel engines.  He reported that the tinnitus has continued, 
which was permanent and unrelenting.  

A second letter from J.B., M.D., received in September 2003, 
indicates that the veteran had no pre-service history of 
tinnitus and had a normal examination prior to starting with 
the Marines.  

Evidence from a December 2002 Social Security decision and VA 
outpatient records dated 1980 through 2001 reflect continued 
treatment and complaints of current tinnitus.




Analysis

For background purposes, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  

A decision by the Board is final regarding an issue, unless 
such a decision is appealed to the United States Court of 
Appeals for Veterans Claims (Court), ordered for 
reconsideration by the Chairman of the Board, or is revised 
on the grounds of clear and unmistakable error.  38 U.S.C.A. 
§§ 7103, 7104, 7111, 7252(a), 7266 (West 2002); 38 C.F.R. § 
20.1100.  Once a decision becomes final, new and material 
evidence is required to reopen the claim which was denied.  
38 U.S.C.A. § 5108.  Despite the finality of a prior 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108 (2002); 38 C.F.R. § 3.156(a); see also 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself, or in connection with evidence previously considered, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Id.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.  

In the instant case, the Board finds that new and material 
evidence has not been received regarding the veteran's claims 
of service connection for right ear tinnitus.

The Board notes that the lay statement from S.D.M, regarding 
the veteran's exposure to noise from diesel engines is a 
duplicate of the letter received in April 1994 and considered 
by the Board in its May 1998 decision.  Thus, this evidence 
is clearly not new.  

As for the 2001 VA treatment provider and the statements from 
Dr. J.B., the Board notes that all of these opinions were 
clearly based upon a history provided by the veteran of not 
having experienced tinnitus prior to service, and having 
first incurred the disorder as a result of exposure to diesel 
engines.  The April 1992 and May 1998 Board decisions 
considered and discounted these contentions.  

The April 1992 decision specifically considered the fact that 
the veteran contended the disorder originated in service, but 
found that the veteran had reported to his prior physician a 
lifelong history of tinnitus, and had acknowledged to his 
congressman that his tinnitus existed before service.  
Thereafter, the veteran had indicated that he never claimed 
the service caused the tinnitus, but that it aggravated it.  
The noise exposure theory was addressed by medical opinions 
from Dr. G.W.F. in August 1992, and were of record at the 
time of the Board's 1998 decision.  

The medical opinions submitted stating the tinnitus 
originated in and was caused by service was based on the 
history reported by the veteran, a history that is not 
supported by the contemporaneous records and was previously 
discounted by prior decisions.  Thus, these opinions have no 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (a medical opinion that is based on the veteran's 
recitation of medical history and unsupported by clinical 
findings is not probative); see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
"an opinion based upon an inaccurate factual premise has no 
probative value").

As such, these opinions are not so significant such that they 
must be considered in order to fairly decide the merits of 
the claim.  They provide nothing more than cumulative 
information.  The claim was originally denied because the 
disorder existed prior to service and was not aggravated 
beyond the normal progression of the disorder.  No evidence 
has been submitted to indicate that such has taken place.  
Rather, the evidence merely reiterates the veteran's 
contention that he had not experienced tinnitus prior to 
service and that his tinnitus resulted from noise exposure to 
diesel engines during service.  These contentions were 
previously considered and discounted by VA and the Board.  
Therefore, the evidence submitted is not new and material, 
and the claim is not reopened.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   





ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for tinnitus is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


